61 F.3d 912
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dudley Earl THOMAS, Plaintiff-Appellee,v.LAS VEGAS METROPOLITAN POLICE DEPARTMENT, Officer D.McArthur, P#3615; Sgt. R. Jett, P#1632, Defendant-Appellee.
No. 94-16747.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Las Vegas Metropolitan Police Department Officers D. McArthur and R. Jett appeal the district court's order denying, on reconsideration, their motion for summary judgment based on qualified immunity in Dudley Earl Thomas' action pursuant to 42 U.S.C. Sec. 1983 alleging malicious prosecution.  Because the district court denied the motion based on the existence of a genuine issue of material fact, we lack jurisdiction.  See Johnson v. Jones, 132 L. Ed. 2d 238 (1995).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3